986 A.2d 759 (2009)
COMMONWEALTH of Pennsylvania, Appellee
v.
Melvin SPEIGHT, Appellant.
No. 551 CAP
Supreme Court of Pennsylvania.
December 28, 2009.

ORDER
PER CURIAM.
AND NOW, this 28th day of December, 2009, the order of the Court of Common Pleas of Philadelphia County is affirmed. See Commonwealth v. Marshall, 596 Pa. 587, 947 A.2d 714 (2008) (holding that a post-conviction petitioner has 60 days from the date of publication of 1997 Philadelphia Magazine article to raise claims based thereon under Batson v. Kentucky, 476 U.S. 79, 106 S. Ct. 1712, 90 L. Ed. 2d 69 (1986)); Commonwealth v. Fahy, 598 Pa. 584, 959 A.2d 312 (2008) (same).